Darden, Chief Judge
(concurring in part and dissenting in part):
I join with Judge Duncan in returning this case to the supervisory authority for preparation of a new post-trial review. For the reasons set forth in my dissenting opinion in United States v Alderman, 22 USCMA 298, 46 CMR 298 (1973), I disagree with the conclusion that the prior summary court-martial conviction, was inadmissible. I would not direct the convening authority to give further consideration to the sentence without regard for that conviction.